ACCEPTED
                       03-14-00503-CV
                              4070789
             THIRD COURT OF APPEALS
                        AUSTIN, TEXAS
                  2/9/2015 11:44:23 AM
                      JEFFREY D. KYLE
                                CLERK




       FILED IN
3rd COURT OF APPEALS
    AUSTIN, TEXAS
2/9/2015 11:44:23 AM
  JEFFREY D. KYLE
        Clerk
                                                                          Karen Mitchell <karen@averalaw.com>



Notice to 3rd COA
2 messages

Karen Mitchell <karen@averalaw.com>                                                   Wed, Feb 4, 2015 at 8:51 PM
To: kent_kohler@praxair.com

 Dear Mr. Kohler:
 Per Mr. Avera's instructions, please see the attached which was filed with the 3rd Court of Appeals.

 Sincerely,
 Karen Mitchell, CP
 Paralegal to Robert Avera
  
 Avera Law Firm, PLLC
 310 W Hwy 290 Ste C
 Dripping Springs, TX 78620
 Phone: 512­615­3578
 Direct: 512­308­6707
 Fax: 512­615­3583

      12­08­14 3rd COA signed by client.pdf
      34K


Kent_Kohler@praxair.com <Kent_Kohler@praxair.com>                                      Thu, Feb 5, 2015 at 7:59 AM
To: Karen Mitchell <karen@averalaw.com>


 Thanks Karen.

 Sent from my iPhone
 [Quoted text hidden]
 > <12­08­14 3rd COA signed by client.pdf>